DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/25/2022 has been entered. Claims 1-11, and 13-20 remain pending in the application.
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08/255/2022, with respect to the §101 rejection(s) of claim(s) 19 and 20, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08/255/2022, with respect to the §102/§103 rejection(s) of claim(s) 1-11, and 13-20, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. (US 20170351240 A1) in view of, where applicable, the previous reference(s). Li et al. resolves the deficiencies of the previous reference(s).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 6, 8, 11, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubone (US 20160193920 A1) in view of Li et al. (US 20170351240 A1), hereinafter Li.


	Regarding claim 1, Tsubone teaches an information system  for a working machine , the working machine comprising a user operable implement (Fig. 1), the information system  comprising:  
	an illumination arrangement (Fig. 4; 40, 41) arranged to project an image  onto an area  externally of said working machine ([0074] “the operator can see a virtual image 70 produced by superimposing a real image displayed on the real image display unit 40 on a view in front of the cab 4 visible through the combiner 42”) , and  
	a control unit ([0070] “the display controller 39”) adapted to control the illumination arrangement ([0076] “the lenses of the lens optical system 41 are partially movable in the optical axis direction under the control of the display controller 39, thereby changing a depthwise displayed position of the virtual image 70 visible to the operator”),  wherein the control unit is adapted to:  
	receive construction data of a portion of a surrounding of the working machine ([0080]-[0081] “The display controller 39 includes a storage device 43 (e.g., RAM or ROM) and a processing unit 44 (e.g., CPU). The storage device 43 stores three-dimensional target landform information. The target landform information, which shows form and position of a work ground to be achieved (i.e., a landform as designed), is represented by polygons such as triangle and rectangle”),  
	form the image to be projected based on the construction data ([0082] “The processing unit 44 performs various calculations to generate work-support information from the target landform information stored in the storage device 43, the three-dimensional position information of the vehicle body 1 detected by the position detector 19, and the position information of the blade edge of the bucket 8 detected by the first to third stroke sensors 16 to 18 (the working equipment position detector). The display controller 39 displays the work-support information for the operator on the real image display unit 40”),  
	receive information of a present location of the working machine ([0082] “he three-dimensional position information of the vehicle body 1 detected by the position detector 19”), and  
	project the image onto a surface of the area externally of said working machine based on the present location of the working machine using the illumination arrangement for assisting the user in operating the implement, wherein the illumination arrangement comprises an image projector [0082] “The processing unit 44 performs various calculations to generate work-support information from the target landform information stored in the storage device 43, the three-dimensional position information of the vehicle body 1 detected by the position detector 19, and the position information of the blade edge of the bucket 8 detected by the first to third stroke sensors 16 to 18 (the working equipment position detector). The display controller 39 displays the work-support information for the operator on the real image display unit 40”).  

	Tsubone does not teach wherein the control unit is further adapted to control an orientation of the illumination arrangement in relation to the working machine, whereby the projected image at the surface of the area externally of said working machine is made independent on a present orientation of the working machine at the present location.

	Li teaches wherein the control unit is further adapted to control an orientation of the illumination arrangement in relation to the working machine, whereby the projected image at the surface of the area externally of said working machine is made independent on a present orientation of the working machine at the present location ([0011] a laser source, mounted on the mounting platform to project a colored laser beam in one direction and leave a small visible color dot at the exact position on the surface where the attachment is to be installed; [0012] a driving device that is mounted on the mounting platform and coupled with the laser source to provide a planar direction drive and a tilt direction drive in order to drive the laser source to align with a specified direction of the laser beam emitted by the laser source … [0014] “controlling the driving device to align the laser source to project the laser beam in the computed direction and thus causing a color dot to appear at the correct position on the installation surface”).

	Tsubone teaches a work vehicle that projects an image in front of the cab, that is seen by an operator. Tsubone however lacks orienting the light source independently of the work machine. Li teaches orienting a laser, independent of a platform, to illuminate an exact position on a surface for work to be performed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the position pointer system of Li, in orienting and projecting the image of Tsubone. One of ordinary skill in the art would have been motivated to pinpoint exact areas of work to be performed (Li [0004]).

Regarding claim 2, Tsubone in view of Li teaches the information system  according to claim 1, Tsubone teaches wherein the illumination arrangement  is arranged to project the image  onto a ground surface  surrounding the working machine (Fig. 6).  

Regarding claim 5, Tsubone in view of Li teaches the information system according to claim 1, Tsubone teaches wherein the control unit  is further adapted to receive geographical data relating to a surrounding of the working machine ([0061] “The position detector 19, which includes the antennas 21, 22, the three-dimensional position sensor 23 and the inclination angle sensor 24, detects three-dimensional position information of the vehicle body including the current position, orientation and inclination angle of the vehicle body 1 according to the global coordinate system. The current position of the vehicle body 1 according to the global coordinate system is represented as data in the form of latitude, longitude and altitude”).  

Regarding claim 6, Tsubone in view of Li teaches the information system according to claim 1, Tsubone teaches wherein the control unit  is further adapted to receive sensor data relating to a surrounding of the working machine ([0061] “The position detector 19, which includes the antennas 21, 22, the three-dimensional position sensor 23 and the inclination angle sensor 24, detects three-dimensional position information of the vehicle body including the current position, orientation and inclination angle of the vehicle body 1 according to the global coordinate system. The current position of the vehicle body 1 according to the global coordinate system is represented as data in the form of latitude, longitude and altitude”).   

Regarding claim 8, Tsubone in view of Li teaches the information system according to claim 5, Tsubone teaches wherein the control unit  is further adapted to adjust the formation of the image  based on the received data relating to the surrounding of the working machine ([0113] “when the proximity sensor of the monitoring device 60 detects an obstacle at the left and outputs detection information about the obstacle, the processing unit 44 generates a left arrow and an exclamation mark as the display content (display image) of the caution information 81”).  

Regarding claim 11, Tsubone in view of Li teaches the information system according to claim 1, Tsubone teaches wherein the information of the present location of the working machine  is received from a geolocation arrangement  comprised with the working machine ([0010] “a position detector configured to detect three-dimensional position information of the body including a current position, an orientation and an inclination angle of the body”).  

Regarding claim 13, Tsubone in view of Li teaches the information system  according to claim 1, Tsubone teaches wherein the construction data is stored with a database  arranged in communication with the control unit ([0010] “a storage device configured to store target landform information of a work ground” and Fig. 3; 39)

Claim 14, and 15 are the method of using the systems of claims 1, and 5, respectively. The  limitations are substantially the same, therefore rejected for the same reasons.

Claim 17 is a work machine (taught by Tsubone Fig. 1) including the system of claim 1. The limitations are substantially the same, therefore rejected for the same reasons.

Regarding claim 18, Tsubone in view of Li teaches the working machine according to claim 17. Tsubone teaches wherein the working machine  is at least one of an excavator (Fig. 1), a wheel loader. an articulated hauler, a dozer, a grader and a backhoe loader.  

Claim 19 is a computer program comprising program code means for performing the method according to claim 14 when the program is run on a computer (taught by Tsubone [0068]), the limitations are substantially the same therefore rejected under the same reasons.
  
Claim 20 is a computer readable medium carrying a computer program comprising program means for the method according to claim 14 when said program means is run on a computer (taught by Tsubone [0068]), the limitations are substantially the same therefore rejected under the same reasons.

Claim 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubone in view of Li and Hartman et al. (US 20160326724 A1), hereinafter Hartman.

Regarding claim 3, Tsubone in view of Li teaches the information system according to claim 2. 
	Tsubone does not teach wherein the construction data comprises information indicative of a construction situation below the ground surface.
	
	Hartman teaches wherein the construction data comprises information indicative of a construction situation below the ground surface ([0020] “Additionally, the terrain map may include location, size, shape, composition, and/or consistency of above or below-ground obstacles”).  
	It would have been obvious too one of ordinary skill in the art before the effective filing date of the claimed invention to have included below ground information as taught by Hartman in the construction data of Tsubone. One of ordinary skill in the art would have been motivated to determine characteristic that may have an effect on operations of the machine (Hartman [0022]).

Regarding claim 4, Tsubone in view of Li teaches the information system according to claim 2.
	Tsubone does not teach wherein the construction data comprises information indicative of tubes and/or cables arranged below the ground surface.  
	Hartman teaches wherein the construction data comprises information indicative of tubes and/or cables arranged below the ground surface.  ([0020] “the terrain map may include location, size, shape, composition, and/or consistency of above or below-ground obstacles”).

	It would have been obvious too one of ordinary skill in the art before the effective filing date of the claimed invention to have included below ground information as taught by Hartman in the construction data of Tsubone. One of ordinary skill in the art would have been motivated to determine characteristic that may have an effect on operations of the machine (Hartman [0022]).

Regarding claim 7, Tsubone in view of Li teaches the information system according to claim 6.
	Tsubone does not teach wherein the sensor data is received from at least one of a camera , a laser scanner, a radar arrangement and a Lidar arrangement.  
	
	Hartman teaches wherein the sensor data is received from at least one of a camera , a laser scanner, a radar arrangement and a Lidar arrangement ([0021] “laser-based positioning system”).

	It would have been obvious too one of ordinary skill in the art before the effective filing date of the claimed invention to a laser scanner as taught by Hartman for the geographical data of Tsubone. One of ordinary skill in the art would have been motivated to identify the position of the machine (Hartman [0021]).

Claims 9, 10  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubone in view of Li and Donath et al. (US 20030128182 A1), hereinafter Donath.

Regarding claim 9, Tsubone in view of Li teaches the information system  according to claim 1.
	 Tsubone does not teach wherein the control unit  is further adapted to adjust the formation of the image  based on a present position of an operator of the working machine .  

	Donath teaches wherein the control unit  is further adapted to adjust the formation of the image  based on a present position of an operator of the working machine ([0058]-[0061] “Optional driver's eye (or camera) position tracking system 32 can be provided to accommodate for movements in the driver's head or eye position relative to the vehicle… Projector 40 receives the video display signal from controller 12 and projects road data onto one or more of the combiners 42”).
	It would have been obvious too one of ordinary skill in the art before the effective filing date of the claimed invention to use the operators positions as taught by Donath for the when displaying the data of Tsubone. One of ordinary skill in the art would have been motivated to display images that substantially overlie actual images (Donath [0058]).

Regarding claim 10, Tsubone in view of Li teaches the information system  according to claim 8.
	Tsubone does not teach wherein the control unit  is further adapted to receive information of the present position of the operator. 

	Donath teaches wherein the control unit  is further adapted to receive information of the present position of the operator([0058]-[0061] “Optional driver's eye (or camera) position tracking system 32 can be provided to accommodate for movements in the driver's head or eye position relative to the vehicle… Projector 40 receives the video display signal from controller 12 and projects road data onto one or more of the combiners 42”).
 
Claim 16 is the method of using the systems of claim 10. The  limitations are substantially the same, therefore rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20170280114 A1) discloses a system for projecting a model drawing on a surface such as where a trench should be dug ([0017]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668